ALLEN, J.
This is an action to recover damages for the destruction by fire of certain personal property *529belonging to plaintiff, alleged to have been caused by defendant’s negligence. There was a verdict and judgment below for .plaintiff and the case is here upon defendant’s appeal.
Plaintiff’s property, which was in the possession of his father, consisted of machinery and equipment for doing certain railroad construction work; and at the time of its destruction it was lying near defendant’s tracks at a point in the State of Tennessee where defendant was constructing an additional track, involving th construction of a trestle over certain low lands. Defendant had contracted with one Scribner for the doing of some of this work, including the construction of this trestle, and Scribner sublet to plaintiff’s father the work of constructing the trestle. It appears that the latter work had been completed, and that the property destroyed was lying near and perhaps partly upon one end of the newly-constructed trestle at the time of the fire, having been placed there for the purpose of being loaded upon cars to be transported elsewhere.
The petition alleges that at or about this end of the trestle, and near plaintiff’s property, defendant had driven certain piles impregnated with creosote, leaving exposed the upper ends thereof which had been battered into fragments; that these battered or “burred” ends of such piles afforded a ready lodging place for sparks or burning embers from passing engines, and by reason of being impregnated with creosote were of a highly inflammable character; and that defendant negligently permitted these piles to remain in this condition without taking precaution to guard against the danger of fire being thus, set out. It is charged that upon the occasion in question defendant so negligently operated an engine along the adjacent track as to set fire to said piles and trestle, which fire was communicated to plaintiff’s property. It is further charged that defendant’s agents and employees were *530negligent in failing to promptly extinguish the fire af- ■ ter it was discovered.
The answer is a general denial.
The evidence tends to show that it was customary to saw off the ends of piles which had become thus “burred,” but that those here in question were suffered to remain for a time with the battered ends exposed. Upon the morning in question the fire was discovered by a servant of defendant who saw the smoke thereof when at the farther end of the trestle mentioned. This witness testified that the fire “was in those pile heads that had been driven. ’ ’ When asked what was the condition of the head of the particular pile that was on fire, he answered: “It had been battered and was pulpy and was broom-like.” He further testified that he discovered the fire immediately after a freight train had passed, and which was “just out of sight.”
Error is assigned to the overruling of defendant’s demurrer to the evidence. It is said the evidence failed to show that the fire originated in one of the “burred” piles. But this contention is without merit for the reason that the testimony to which we have referred above was clearly sufficient as to this. It is not disputed that the battered and pulpy head of one of these piles, impregnated with creosote, was highly inflammable. The evidence showed that at and about this place fires had frequently been started by sparks from passing engines, and it was for the jury to say whether or not defendant was negligent in leaving the ends of the piles in this condition without taking precautions to guard against the danger in question.
Appellant further contends that there was no evidence tending to show any negligent operation of the engine. .This was unnecessary, under the circumstances, in order to make out a prima-facie case for plaintiff, since there was evidence tending to sustain the first charge of negligence in the petition; and the *531alleged negligent operation of the engine was not submitted to the jury as a predicate of liability. However, the proof was sufficient, prima facie, to show that the fire originated from a spark thrown out by a passing engine; and even prior to the enactment' of section 3151, Revised Statutes 1909 (see Laws 1887, p. 101), our courts held that at common law a prima-facie ease was made where the proof showed that a fire originated from sparks thrown from a railroad locomotive, casting upon the railroad company the burden of repelling the presumption of negligence thereby raised. [See Kenney v. Railroad, 70 Mo. 243.] Appellant concedes that “absent pleading and proof of Tennessee law, this court will presume the common law prevails in Tennessee. ’ ’ And our courts follow their own precedents in applying the principles of the common law under such circumstances.
It is true that the negligence averred in respect to the failure of defendant’s agents and servants to extinguish the fire is not supported by the evidence, but for the reasons stated above, the trial court did not err in overruling the demurrer to the evidence.
A further assignment of error pertains to the action of the trial court in excluding the contract between defendant and the general contractor, which defendant sought to introduce in evidence upon the theory that a clause therein operated to relieve it from liability to plaintiff in the premises. But plaintiff was not a party to this contract, and it, does not appear that he became bound by the clause in question. Furthermore, this defense was not available to defendant under its general denial. [See Libby v. Railroad, 137 Mo. App. l. c. 289, 290, 117 S. W. 659.] Respondent further contends that the contract before us in the record does not operate to relieve defendant from liability, even to the general contractor, for a loss sustained under such circumstances as these. But as the *532contract was here clearly inadmissible this question need not be discussed.
Complaint is made of plaintiff’s only instruction in that it permitted the jury to find that ‘ ‘ a fire started in one or more of said piles.” But it is altogether clear that this could not be reversible error, if error at all.
No question is raised as to the amount of the recovery. The judgment should be affirmed, and it is so ordered.
Reynolds, P. J., and Nortóni, J., concur.